Exhibit 10.1

SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Seventh Amendment to Employment Agreement is made and entered into as of
March 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and John Hildebrandt (“Executive”).

Recitals

 

A) On June 1, 2001 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Said Employment Agreement has been amended on six prior occasions;

 

C) Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:

Agreement

 

  1. Section 3.1 of the Agreement which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on June 1,
2001 and shall continue until March 31, 2007 unless sooner terminated or
extended as hereinafter provided.

is hereby amended, effective March 1, 2007, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on June 1,
2001 and shall continue until March 31, 2008 unless sooner terminated or
extended as hereinafter provided.



--------------------------------------------------------------------------------

  2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE   EMPLOYER   PRICESMART, INC. /s/    JOHN HILDEBRANDT           By:  

/s/    JOSE LUIS LAPARTE        

John Hildebrandt   Name:   Jose Luis Laparte   Its:   President